Citation Nr: 0836385	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for silicosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claim of 
entitlement to service connection for silicosis.  A local RO 
hearing was held in March 2004.

The Board notes that the issue of service connection for 
asbestosis was initially on appeal as well; however, service 
connection for asbestosis was granted at a noncompensable 
evaluation by a January 2005 RO decision, therefore this 
issue of service connection for asbestosis is no longer 
before the Board.  

Further, the veteran appealed the level of disability 
assigned for asbestosis in February 2005, and a Statement of 
the Case was issued on that issue in October 2005.  However, 
as the Board has no record of a substantive appeal being 
filed as to this issue of an increased initial rating for the 
veteran's service connected asbestosis, it is not before the 
Board at this time.


FINDINGS OF FACT

The veteran has never been diagnosed with silicosis.


CONCLUSION OF LAW

Silicosis was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In September 2002 and April 2005, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No prejudice has been alleged in the timing of 
these notices, and none is apparent from the record.  

The veteran did not receive notice of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Any defects as to the provision of notice regarding 
disability ratings and effective dates are rendered moot as 
service connection is not warranted for silicosis.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with 
several VA examinations.  Consequently, the duty to notify 
and assist has been satisfied.

The veteran and his representative contend that service 
connection is warranted for silicosis.  Specifically, the 
veteran contends that he performed sandblasting on ships 
while in the Navy, and that this exposed him to silica dust 
which caused him to develop silicosis.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for silicosis.  In 
this regard, the Board finds that there is simply no evidence 
of record which indicates that the veteran, at any time, 
before, during, or after service, was or has been diagnosed 
with silicosis.  The veteran has received numerous VA 
pulmonary examinations during the course of this appeal, and 
while the veteran has been diagnosed with asbestosis, for 
which he is now service connected, none of the evidence of 
record shows a diagnosis of silicosis.  VA examination 
reports of January 2003, June 2004, and October 2004 (with 
December 2004 addendum) all show a diagnosis of asbestosis, 
not silicosis.  A January 2003 VA examination report 
indicates that the veteran had no evidence of silicosis found 
during an X-ray.  

Further, a VA examination addendum report from December 2004 
specifically indicates that silicosis would have specific X-
ray findings such as upper lobe involvement with nodule 
opacities, hilar adenopathy, and axial calcifications.  The 
examiner stated that because none of these findings were 
present, the veteran did not have silicosis.

The entirety of the veteran's argument that he does have 
silicosis appears to be based on an August 2001 report of a 
July 2001 chest X-ray of the veteran.  That X-ray report 
noted several opacities in the veteran's lungs and thickening 
of the interlobar fissure.  The radiologist at that time 
found the veteran's X-ray showed bilateral interstitial 
fibrosis, which he stated was consistent with asbestosis, 
silicosis, and coal workers pneumoconiosis.  The veteran 
appears to argue that this finding indicates that the veteran 
has a diagnosis of silicosis.  The Board disagrees.  This X-
ray finding confirms that the veteran has bilateral 
interstitial fibrosis; however, the radiologist at this time 
is not diagnosing the veteran with these three things, he is 
indicating that a finding of bilateral interstitial fibrosis 
could indicate asbestosis OR silicosis OR coal workers 
pneumoconiosis.  A finding of bilateral interstitial fibrosis 
alone does not mean that a person is presumed to have all 
three of these diseases.  Rather, the radiologist is noting 
that bilateral interstitial fibrosis can be a symptom of any 
of these three diagnoses.  Based on this X-ray finding, and 
other evidence of record and closer examination of the 
veteran's X-rays and history, the veteran was found to have a 
diagnosis of asbestosis, not silicosis.  The Board points out 
again, that the veteran is already service connected for 
asbestosis. 

For the benefit of the veteran, the Board also points out 
that the symptomatology the veteran has that is currently 
related to asbestosis is essentially the same as that which 
is found with silicosis, and that, even if the veteran were 
ever in the future service connected for both asbestosis and 
silicosis, that, as a rating for either of these disabilities 
would be based on the same criteria, that is, the general 
rating formula for interstitial lung disease, such a finding 
would result in no additional benefit to the veteran, as to 
be rated under both silicosis and asbestosis at the same time 
would result in impermissible pyramiding.  38 C.F.R. § 4.14 
(2007).  

Thus, with no evidence of record showing that the veteran 
has, at any time, been diagnosed with silicosis, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for silicosis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for silicosis is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


